United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 19-1356
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                    Jose Juan Ceja, also known as Joe

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                 Appeal from United States District Court
                for the Northern District of Iowa - Dubuque
                               ____________

                        Submitted: January 13, 2020
                           Filed: April 17, 2020
                              [Unpublished]
                              ____________

Before KOBES, BEAM, and MELLOY, Circuit Judges.
                           ____________

PER CURIAM.
       Jose Juan Ceja appeals the 156-month sentence imposed by the district court1
following his guilty plea to conspiracy to distribute methamphetamine. At issue is
the imposition of a two-level enhancement pursuant to United States Sentencing
Guidelines Manual § 2D1.1(b)(2) for making a credible threat to use violence. The
evidence at the sentencing hearing showed that Ceja was upset when he was unable
to get access to a drug shipment to a home in Dubuque, Iowa, meant for co-
conspirator Samuel Taylor, who was out of town when the shipment arrived. Ceja
believed that Taylor’s friend Brenda Harker (also a co-conspirator) had knowledge
about how Ceja could obtain the package. Both Taylor and Harker cooperated by
testifying at Ceja’s sentencing hearing.

       Taylor testified that he was in Kansas City at a dart tournament during the
incident between Ceja and Harker, and that Harker had tried calling Taylor numerous
times during the tournament because Ceja was at her house and she was worried
about the situation. Harker testified that she did not have the package, but Ceja
believed that Harker could produce either Taylor or the whereabouts of the package.
While waiting on Taylor’s response to Harker, Ceja became agitated and showed
Harker videos of violence inflicted by the Mexican drug cartel upon those who were
not compliant with its drug dealing activities. Harker testified that she viewed this
as intimidating, and Harker was especially concerned for Taylor’s safety if she could
not produce either the package or Taylor. Ceja told Harker that the organization
could send someone in Kansas City to get to Taylor, and that the people running the
cartel “don’t play.” The district court credited her testimony, including noting that
her testimony was corroborated by Taylor’s testimony, and applied the enhancement.
The district court’s credibility determinations are “virtually unassailable on appeal.”
United States v. Rodriguez, 711 F.3d 928, 938 (8th Cir. 2013) (quotation omitted).
With the credible testimony of both Taylor and Harker, the government met its


      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                         -2-
burden of proving by a preponderance of the evidence that Ceja made a credible
threat to use violence. Id. at 940 (preponderance standard). Accordingly, we find no
procedural error in the district court’s application of the enhancement.

       Ceja also argues that the court should have granted him a downward variance
due to his longtime addiction to methamphetamine. Ceja’s originally calculated
Guideline range was 235 to 293 months. However, because of the district court’s
policy disagreement with the methamphetamine Guidelines, the court substantially
reduced Ceja’s base offense level, resulting in a range of 151 to 188 months. The
court then assessed a 156-month sentence. “[W]hen a district court has sentenced a
defendant below the advisory guidelines range, it is nearly inconceivable that the
court abused its discretion in not varying downward still further.” United States v.
Merrell, 842 F.3d 577, 585 (8th Cir. 2016) (quotation omitted). Accordingly, we
affirm.
                       ______________________________




                                        -3-